Cast 8:18-cv-01566-JLS-JDE Document 29 Filed 10/24/19 Page 1of47 Page ID #:601

1 |} WILLIAM M. CROSBY (SBN: 49357)
13522 Newport Avenue, Suite 201

 

2\| Tustin, CA 92780
Telephone: (714) 544-2493
3} Facsimile: (714) 544-2497
Email: wecrosby@wcrosbylaw.com
4
Attorney for Plaintiff
5 i NATALIE LAMBERT
6
7
8 UNITED STATES DISTRICT COURT
9 CENTRAL DISTRICT OF CALIFORNIA
10
11
12
3 NATALIE LAMBERT, CASE NO. 8:18-cv-01566-JLS (JDEx)
Plaintiff, DECLARATION OF NATALIE LAMBERT IN
14 OPPOSITION TO DEFENDANTS’ MOTION
15 Vv. FOR SUMMARY JUDGMENT

UNIREGISTRY, INC., a Delaware
16 corporation; SEVAN DERDERIAN;
DOES I through X, inclusive,

[Filed and Served Concurrently with Memorandum
of Points and Authorities and Argument in
Opposition to Defendants’ Motion for Summary

ee ee i eI ee

 

17 Judgment; and Plaintiff's Statement of Genuine
Defendants. Issues in Response to Defendants’ Separate
18 Statement of Alleged Uncontroverted Facts and
Conclusions of Law]
19
Date: November 15, 2019
20 Time: 10:30 a.m.
Ctrm: LOA
21
09 I, Natalie Lambert, hereby declare:
3 1. I am the plaintiff in the above action. I make this
4 declaration in opposition to the Motion for Summary Judgment filed by
25 defendants herein. The following facts are within my personal

%6 knowledge and if called upon as a witness I could and would testify

competently thereto.
///

27
28

 

DECLARATION OF NATALIE LAMBERT IN OPPOSITION TO DEFENDANTS’ MOTION FOR
SUMMARY JUDGMENT

 

 
Cas# 8:18-cv-01566-JLS-JDE Document 29 Filed 10/24/19 Page 2 of 47 Page ID #:602

No

oO Ob F&F NY DBO ON Be BH

Do NO NO BH KR HN RN RO Om mm ee me
Oo —~ WSN OO BSP WD NY FK§ FDS Oo Fe DQ DB A SP WO HO Ke

 

2. I have a Bachelors Degree in Marketing and Management from
Northwood University in West Palm Beach, Florida. Prior to my
employment with defendant Uniregistry, Inc. (“Uniregistry”), I was

employed as Vice President of City Development for Castello Cities
Internet Network for over seven years. Prior to working at
Uniregistry and for approximately 3-1/2 years since, I was never
terminated from a job for performance or conduct related reasons.

3. I was employed at Uniregistry from October 28, 2014 to March
23, 2015 as Director of Business Development. From the outset of my
employment and continuously thereafter, I was subject to inappropriate
and offensive treatment, which I contend was based on my gender, by my
supervisor, defendant Sevan Derderian (“Derderian”), Vice President of
Sales. This harassment is described in the Complaint herein, as well
as in my responses to Interrogatories and in my deposition.

4, On November 19, 2014, I made a written complaint to the
President of the company, Frank Schilling, regarding Mr. Derderian’s
conduct. Mr. Derderian treated me in an even more hostile manner
thereafter. To my knowledge, no investigation or remedial action was
taken regarding my written complaint. In December of 2014 and January
of 2015, I learned that over 21 fraudulent online credit applications
were submitted in my name. In addition, I also experienced
unwarranted changes to my work email password, and my access to
Uniregistry's database was restricted. I told Uniregistry's General
Counsel, as well as Francisco Obispo the IT Director, that I believed
Mr. Derderian was responsible for the above discriminatory and
retaliatory acts. Further, I was not provided special rates that were
provided to the male sales executives. If I would have been provided

with these special rates, my sales would have increased. Due to these
2

 

DECLARATION OF NATALIE LAMBERT IN OPPOSITION TO DEFENDANTS’ MOTION FOR
SUMMARY JUDGMENT

 
Cas 8:18-cv-01566-JLS-JDE Document 29 Filed 10/24/19 Page 30f47 Page ID #:603

nA & WwW bd

So CO SD DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

and other efforts, which I believe were made deliberately to sabotage
my sales, I was not able to increase my sales to the degree to which
I believe I would have otherwise been able to do. Finally, I had been
promised that I would be able to do outside sales, but after I was
hired I was told that I had to stay in the office and call customers
rather than go out in the field to meet with them.

5. For these reasons I was shocked and surprised to receive the
email of March 6, 2015 from Bret Fausett, General Counsel, alleging
that I had made insufficient sales.

6. Less than three weeks later, without any further counseling
or specific sales goals ever having been provided, I was told by
Michael Ward, Operations Manager, that I was being terminated “because
(my) numbers did not meet expectations.” I did not believe that I had
been given close to sufficient time to build relationships or develop
business, particularly after having been subject to abusive conduct by
my boss and having been sabotaged in the performance of my duties. I
had moved from Florida to California, shipped all of my belongings,
and signed a one year lease. I was then forced to break my lease and
pay to have my belongings shipped back to Florida. I did not find
full time employment again until March of 2017. Due to my resultant
depression and anxiety, I received treatment from Alexis Brown, Psy.D.
on a weekly basis in 2016 and 2017, and from Jan Ganesh, Psy.D.
intermittently during that period.

7. Following my return to Florida in September of 2015, I
contacted the law firm of Scott Wagner & Associates regarding my
possible claims. Based on the information provided by that law firm,
on September 22, 2015 I filed a Charge of Discrimination and

Retaliation with the Los Angeles office of the EEOC. I included
3

 

DECLARATION OF NATALIE LAMBERT IN OPPOSITION TO DEFENDANTS’ MOTION FOR
SUMMARY JUDGMENT

 
Cas# 8:18-cv-01566-JLS-JDE Document 29 Filed 10/24/19 Page 4o0f 47 Page ID #:604

aa

Oo CO ST DH WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Uniregistry’s Newport Beach, California address on my Charge. see
Exhibit A. On September 28, 2015, I received an intake questionnaire
from the EEROC stating in part: “We have also notified the employer
that you are filing a charge, which we are required to do.” See
Exhibit B. I know that Mr. Derderian was still employed at the
Newport Beach office of Uniregistry at this time. On January 19,
2016, the EEOC filed a Charge of Discrimination and Retaliation. See
Exhibit C. The EEOC’s Charge did not include as a defendant Mr.
Derderian, even though I had listed his name three times in my Charge
as the person who had abused and sexually harassed me. On the same
date my Charge was dual filed with the DFEH, I did not ask either the
EEOC or the DFEH to issue an immediate right-to-sue letter. However
I received a “right-to-sue” letter from the DFEH dated January 19,
2016 which stated: “Pursuant to Government Code section 12965,
subdivision (d)(1), this one-year period will be tolled during the
pendency of the EEOC’s investigation of the complaint.” See Exhibit
D. I therefore expected the EEOC to perform an investigation, and was
assured of this when I reviewed a letter dated February 1, 2016 from
the EEOC that stated: “Pursuant to the worksharing agreement, this
charge is to be initially investigated by the EEOC.” See Exhibit E.
8. I was then surprised to receive a "right-to-sue" letter from
the EROC dated the same day - February 1, 2016 - since I did not
understand how they could have conducted a thorough investigation in
less than two weeks. See Exhibit F. No one from the EEOC had
contacted me to interview me further, or advise as to the status of
the investigation.
///
///

 

DECLARATION OF NATALIE LAMBERT IN OPPOSITION TO DEFENDANTS’ MOTION FOR
SUMMARY JUDGMENT

 
Cast 8:18-cv-01566-JLS-JDE Document 29 Filed 10/24/19 Page 5of47 Page ID #:605

>

oOo CS SN DH SN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

9. In a telephone conversation on February 24, 2016, I was told
by John Sohn, EEOC Manager, that if I provided evidence they would
reevaluate my case and investigate it. Thereafter I sent a letter
along with a number of documents supporting my claims to Mr. Sohn at
the EEOC. See Exhibit G. On April 13, 2016, Brandon Mancina, an EEOC
Investigator, told me that “these investigations take a long time” and
that I should “continue to follow up regarding the status of the
investigation,” and to let him know if I had additional evidence.

10. From May of 2016 through March 10, 2017, I had periodic
conversations with EEOC employees, including Saul Vasquez, who I
believe was an Investigator, and Patricia Kane, an EEOC Enforcement
Officer. On March 3, 2017 and March 10, 2017, Ms. Kane assured me
that my right-to-sue letter was being re-evaluated and investigated
and to let her know if I had additional evidence. She also stated
that I had a good legal argument.

ll. My belief that I had additional time to file a civil lawsuit
was also based on advice by my counsel at Scott Wagner & Associates,
that given these assurances by the EEOC I would in fact have
additional time.

12. I was unaware of whether or not the Charges and right-to-sue
letters previously issued by the EEOC and the DFEH had in fact been
sent to Uniregistry or Mr. Derderian. On March 23, 2017, my counsel
at Scott Wagner & Associates sent a letter to Uniregistry outlining my
claims. This was sent in the belief that since the EFROC had assured
me that it would need additional time to complete its investigation
and issue a subsequent right-to-sue letter that there was ample time
left in which to file a civil lawsuit.

///
5

 

DECLARATION OF NATALIE LAMBERT IN OPPOSITION TO DEFENDANTS’ MOTION FOR
SUMMARY JUDGMENT

 
cast 8:18-cv-01566-JLS-JDE Document 29 Filed 10/24/19 Page 6of47 Page ID #:606

oO So IN ND OO BS

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

13. On March 23, 2017, my attorney Lindsey Wagner sent a letter
to Patricia Kane, the EEOC Enforcement Officer, advising that Scott
Wagner & Associates would be representing me in further communications
with the EEOC. See Exhibit H. On March 31, 2017 Ms. Wagner sent a
further letter to Ms. Kane with additional documents supporting my
claims. See Exhibit I.

14. I received a letter dated May 25, 2017 from Rosa M.
Viramontes, District Director of the Los Angeles District Office of
the EEOC, advising of the “Notice of Intent to Reconsider” pursuant to
29 CFR 1601.21. See Exhibit J. I was surprised to learn that there
had been a Dismissal of the Right-To-Sue on February 1, 2016. Not
only had I not been advised of this, but as stated above, I had been
reassured repeatedly that the investigation was ongoing based on my
original Charge.

15. Attached hereto collectively as Exhibit K, are a series of
emails dated from July 18, 2017 through January 23, 2018 between
Jacqueline Escobar, EEOC Investigator, and Lorraine Ocheltree,
Uniregistry’s counsel, reflecting a very substantial delay in
Uniregistry’s response to the EEOC’s request for information. After
attempting to arrange interviews with three witnesses on July 18,
2017, it was not until January 23, 2018 that a single affidavit
apparently was obtained by Vern Jurovich, which he apparently declined
to sign. These emails, which I obtained through the FOIA, appear to
reflect a lack of cooperation by Uniregistry and a questionable basis
for the EEOC closing its investigation (with only one unsigned
affidavit).

///

///
6

 

 

DECLARATION OF NATALIE LAMBERT IN OPPOSITION TO DEFENDANTS’ MOTION FOR
SUMMARY JUDGMENT

 
Cas

oN

oO Oo ~ DN MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Pb 8:18-cv-01566-JLS-JDE Document 29 Filed 10/24/19 Page 7 of 47 Page ID #:607

16. On February 6, 2018, the EEOC issued its subsequent right-
to-sue letter. See Exhibit L. Because I was living in Boynton Beach,
Florida and needed to find an attorney who would file a civil lawsuit
for me in Southern California, it took me some time to locate such an
attorney. I contacted William M. Crosby in July of 2018 and filed my
Civil lawsuit alleging claims under the Fair Employment and Housing
Act for Sexual Harassment (Gov. Code, § 12940(4)) and Retaliation
(Gov. Code, § (h)) on July 24, 2018. After prompt service of the
Complaint on defendants Uniregistry, Inc. and Sevan Derderian, the
Complaint was removed to the United States District Court, Central
District of California, based on diversity of citizenship on September
4, 2018.

17. I at all times believed that I had filed my Charge with the
EEOC as required by law, and that the EEOC had complied with its
obligations to conduct an investigation pursuant to its statutory
authority. The repeated assurances to me by the EEOC’s agents as
indicated above reinforced my belief in that regard. At no time have
I willfully attempted to delay any investigation or the filing of this
action, and my counsel has complied with all applicable deadlines
required by the District Court in the prosecution of my civil lawsuit.
I very much want to have my day in court as a result of the great
financial and emotional harm caused me by defendants, and I want the
defendants to be held accountable for their wrongful conduct.

18. Regarding defendants’ argument that they have been
prejudiced by the delay of almost three and a half years (from my
termination in March of 2015 to my filing of this action in August of
2018), it was not my intention to cause any undue delay. I believed

that it was necessary for the EEOC to investigate my claims prior to
7

 

DECLARATION OF NATALIE LAMBERT IN OPPOSITION TO DEFENDANTS’ MOTION FOR

 

SUMMARY JUDGMENT

 
Cast 8:18-cv-01566-JLS-JDE Document 29 Filed 10/24/19 Page 8 of 47 Page ID #:608

o SF NSN DO RR Be DW BTR

No NO BRO KN KR PO KN HD BD pe pm pei pak pk pm fem pk pk ek
So ~~ DB WFR B&B WY HNO — DW OO Cfo “s HDB WU BP Ww YY KF BS

 

filing, and the EEOC did not complete its investigation until February
of 2018. Also regarding the absence of witnesses, I believe that it
is I who will suffer more prejudice due to the inability to call two
witnesses, Michael Ward and Manu Lanctot. Mr. Ward, Director of
Operations, saw Mr. Derderian abuse me and was aware of my complaints
regarding the unwarranted changes to my work email password, as well
as my access to the company database being restricted. Also, my
attorney will be unable to cross-examine him as to the reasons for my
termination. Mr. Lanctot, an employee in the IT Department, was aware
of my complaints regarding the unwarranted changes to my work email
password. He knew nothing about my sexual harassment complaints.

19. Regarding my alleged failure to recall things during my
deposition, these were generally in response to immaterial questions
in a very lengthy deposition. If I could not clearly recall
something, I would respond “not that I recall.” I did this to make
sure that in the event I did clearly recall something later, I could
supplement my testimony. I had no trouble clearly recalling the
specifics of the wrongful conduct perpetrated by the defendants, such
as the abusive and harassing treatment I received and how I was
treated differently from the male employees. In reviewing my
deposition transcript, I did not supplement my testimony.

20. When I responded to the interrogatories in this case as to
why the statute of limitations had not run, I was not asked to explain
why the subsequent February 6, 2018 EEOC right-to-sue letter was
subject to equitable tolling, or why the EEOC should be estopped from
asserting any statute of limitations based on its representatives’
repeated representations to me that they were continuing to

investigate my Charge after the issuance of the first EEOC right-to-
8

 

DECLARATION OF NATALIE LAMBERT IN OPPOSITION TO DEFENDANTS’ MOTION FOR
SUMMARY JUDGMENT

 
Casej8:18-cv-01566-JLS-JDE Document 29 Filed 10/24/19 Page 9of47 Page ID #:609

sue letter.

amet,

I declare under penalty of perjury that the foregoing is true and
correct.

Executed at Boynton Beach, Florida gn October2 2, 2019.

 

 

NATALIE LAMBERT

eo fF “SD we Se tS ON

re
AO wa & WH He

|

Ra NM? ha ee)

27

28
9

 

 

| DECLARATION OF NATALIE LAMBERT IN OPPOSITION TO DEFENDANTS’ MOTION FOR
SUMMARY JUDGMENT

 
Case 8:18-cv-01566-JLS-JDE Document 29 Filed 10/24/19 Page 10 o0f47 Page ID #:610

EXHIBIT A
Case 8:18-cv-01566-JLS-JDE Document 29 Filed 10/24/19 Page 11 of 47 Page ID #:611

Sep 23 2015 1149AM HP Fax page <

* *

September 22, 2015

EEOC Complaint on the basis of Retaliation and Discrimination:

ibe dl 1 Bian Wha Ws Tole feet cn een

Name of Employee filing complaint: Natalie A Lambert Fey ee coe

few (oe Uwe BS yore !
is ad ¥ é oe ge
& Bhan Sel aes BS eon “ka?

   

Name of Employer: Uniregistry, inc.

Address: SEP 9 4 2015
2161 San Joaquin Hills Road EROCH.ADO
Newport Seach, CA 92658 INTAKE
949-247-6707

 

Additional Address for Uniregistry, lnc.:
P.O. Box 1400
Chelan, WA 98816-1400

Complaint description:

{| began employment as Director of Business Development with Uniregistry, inc. an October 28, 2014 and
worked out of the Newport Beach, CA address and was wrongfully terminated on March, 23rd, 2015. !
believe my wrongful termination was due to retaliation and discrimination by my former manager,
Sevan Derderian. : .

While employed with Uniregistry, inc. t submitted a formal complaint to my upper management
regarding the discriminatory behavior by my manager. Following the compliant, I was threatened by
Sevan Derderian, that he would make my Job very difficult if | ever went above him again to address his
behavior. | contacted the following people in upper manager regarding his threat: Frank Schilling, Bret
Fausset, Michael Ward and Francisco Obispo.

During my employment, my job assignments were wrongly distributed, | was not provided with effective
training and was harassed and discriminated against on a dally basis by Sevan Oerderian and several
ather employees in the office which were all mafe. | was the only female in the Newport Beach office.
The harassment continued and escalated and on March 23rd, 2015, | was wrongfully terminated with no
explanation or justification. Prior te my termination, | was glven no notification or progressive
counseling and was told that | had to walt to receive my final paycheck in the mail which is a violation of
California Law,

Sincerely,
Natalie A

 
   

Address:

P.O. Box 4276
Boynton Beach, FL 33424

aT ae
. Case 8:18-cv-01566-JLS-JDE Document 29 Filed 10/24/19 Page 12 of 47 Page ID #:612

 

fi

Fax Cover

# of Pars 1n ludins Cover e ).
owpa\ Federal Burl ‘oa

Aitemoon> 2054 Vita mantles

 

 

Fan & 21a-KIV4-\I14
¥ EEOC Complatat ~ CA Lag Angles

Notes * Enslosed 16 Gh EEOC
Comparnt Qga\ns\ Unite Vater , LAC,
A Sianed letter Was also ND en led

Nia Fedex to sree Toe,

Wee aa Cenc Me ait SG!- AV- YOK

Natalie, Laploect

 

 
Case 8:18-cv-01566-JLS-JDE Document 29 Filed 10/24/19 Page 13 0f47 Page ID #:613

EXHIBIT B
Case 8:18-cv-01566-JLS-JDE Document 29 Filed 10/24/19 Page 14 o0f47 Page ID #:614

U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

Los Angeles District Office
255 0. Temple Sune, 4° Floar

Los Angeies, CA 90012

Los Angeles Direct Dial: (213) 894-1000
THY (213) 894-1121

BAX (213) 804-1116

 

September 28, 2015

Respondent: Uniregistry, Inc.
EEOC Charge Number: 480-2015-03412

Natalie Lambert
PO Box 4176
Boynton Beach, FL 33424

Dear Ms. Lambert:

Your charge intake questionnaire concerning allegations of employment discrimination by the
employer named above has been received by our office and reviewed. The charge intake
questionnaire has been given the above-referenced charge number. We have also notified the

employer that you are filing a charge, which we are required to do.

You have been scheduled for a phone intake interview on Monday, December 7, 2015, at
10:00am.

if you are unable to keep this appointment or if an EEOC representative has not contacted

you after 15 minutes of your appointment time you may contact John Sohn, CRTIU
Supervisor, at (213) 894-1090 with specific dates and times that you are available. When
you contact us please refer to the above EEOC charge number.

Please note that if you miss your scheduled appointment or an EEOC representative is
unable to reach you, your charge may be processed from the information available.

Sincerely,

LER 4

John Sohn
CRITU Supervisor

Office Hours: Monday ~ Friday, 8:00 a.m. — 4:30 p.m.
Website: www.eeoc.gov
Case 8:18-cv-01566-JLS-JDE Document 29 Filed 10/24/19 Page 15o0f47 Page ID #:615

EXHIBIT C
Jan £9 °1@ Use]

Case 8:18-cv- ‘Ofs66- J ument Filed 10/2 Page ID Pefe

LUGS Fen § ray:

 

 

 

CHARGE OF DISCRIMINATION Charge Presented To: Agency(ies) Charge No(s):
This foren is aflected by the Privacy Act af 1874, See enclosed Privacy Aci (] FERPA “
Siatemoent and othe: information belore completing this fom.
EEOC 480-2015-03412
California Department Of Fair Employment & Housing and EEOC

 

State or focal Agency. if ang

 
     

    

   

‘Home Phone (inet free Code)

{561} 292-8687

Name (indicate Hr, Ms. #43}

Ms. Natalie Lambert
Steet Address Cay, Stale and 21P Cade
Po Box 4176, Boynton Beach, FL 33424

    

 

 

Named is the Employer. Labor Organization, Employment Agency, Apprenticeshio Committee, or Stale or Local Government Agency That | Gelieve
Disctiminated Against Me or Others. (if more than two, list under PARTICULARS below }

 

 

 

 

Name Ne Empisyoes, Members | Phone No finctide Area Cade) |
UNIREGISTRY, INC 15-100 (849) 247-6707
Streat Addiess Cily, State and ZIP Code

2161 San Joaquin Hills Rd, Newport Beach, CA 92658

 

 

 

 

 

 

 

Means , Ko, Emsteyace. Membare Phone No finetade Area Code}

Stree: Address City. State and ZIP Cade

DISCRIMINATION BASED OM (Check appropriate box(es).} DATE(S) GISCRIMINATION TOOK PLACE
Earliest Levees

[race [ ]ooorn [X] sex [ ] reucion ["_] sationat onan 03-23-2015 03-23-2045
| x | RETALIATION [| AGE DISABILITY [| GENETIC (MFORMATION
OTHER (Snecity} [] CONTIIUING ACTION
THE PARTICULARS ARE (i additiosa! paner is needed. allach exlra sheal{s)}:
1. i have been employed by Uniregistry since on or about October 2014, most recently as

the Director of Business Development. Since hired | have been constantly harassed by
Sevan Derderian (Sevan) in that he often prevented me from doing my job, and | was
told by Sevan that! should put a pic of me in my email because [| was hot and that it
would help me get business, told by various co-workers about trips they took to strip
clubs. On or about November 2014, | complained to Frank Schilling (CEO) about Sevan
and nothing was done. Subsequently Sevan found out and threatened me by telling me
he was going to reake my job very difficult. | have also been subjected to different
terms and conditions of employment in that when | was at a conference in Las Vegas |
was not advised of a special rate that | could have used to increase my sales. | also feel
that the laptop that was given to me (originally Sevan's) had tracking software and my
personal passwords and private information was collected. This was in turn used to
antagonize me by Sevan when he would use my password in awkward sentences,

 

 

 

 

  
 

 

I ward (his charge filed with batt the EEOC and the State ar lacal Agency, il any. { HOTARY — Viren necessary ior Stale and Local Agency Requirements
will advise the agencies d | change my address cr phone number and f wift
cooperate fully with than i the arocassing of my charge In accordance with the er
procedures I swear or affinn thal ! qavel mae a ove ehok ana Fo
i declare under penally of perjury that [he abgve is tue and correct, ihe best of my knowledge, into or anditelia Vy Ls
p ee SIGNATURE OF COMP

ANAT

JAN 19 2016
SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
(monn, day, yaar ' CEOCLADG

INTAKE

 

Oe¢ 17, 2015
Sate Charging Party Signature

 

 

 
Jan CSE: U5 6 Vr G)b° 06 jp iaaemaamainia Filed 10/24 |) 2 saislibdlmalaliaings

ROC Fenn 5i3 w50s

Page ID #:617
p.d

 

CHARGE OF DISCRIMINATION

This (acm is alfected by the Privacy Act cf (874, See enclosed Privacy Act
Suvtemen snd ether miomation celere completing tis form,

Charge Presented Te: Agencylies) Charge Nofs):

{| FePa ae

480-2015-D3412

 

 

discharged.

fh.

Disabilities Act of 1990, as amended.

 

Galifornia Department Of Fair Employment & Housing
Sfote or fecal Agoney, if any ~

letting me know that he knew my information. On or about Mach 23, 2015, | was

and EEOC

H. No reason was given to me for the above acts of discrimination.

i believe | have been discriminated against due to my sex (female), in retaliation for
complaining to Frank Schilling in Nov 2014, and because of my disability, which are in
violation of Title VH of The Civil Rights Act of 1964, as amended and the Americans with

 

pee een
RECEMVED
JAN 19 2016

EzOCLADG
INTAKE

 

 

lL want tis charge fled with bath the EEGC and the State or lacs! Agency, if any. §
wil advise the agenctes if | change my address of phone number and t will
cooperate fully with them in ine processing of my charge in accordance with their
procedures.

8

NOTARY — When necessary for State und Local Agancy Requirements

 

 

| declare under penalty of perjury (gat the above is4rue

     

and correct.

    

Dec 17,2015 ~
Bate

Gharging Parly Sepnature

 

 

i swear ov affirm that | have read the above charge and that fie (rue &
the best of my knowledge, information and ballet.
SIGNATURE OF COMPLAINANT

SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
(month, day year

 
Case 8:18-cv-01566-JLS-JDE Document 29 Filed 10/24/19 Page 18 of 47 Page ID #:618

EXHIBIT D
Case 8:18-cv-01566-JLS-JDE Document 29 Filed 10/24/19 Page 19 of 47 Page ID #:619

 
  
 

GOVERNOR EDMUND G. BROWN, JR.

DEPARTMENT OF FAIR EMPLOYMENT & Housine DIRECTOR PHYLLIS W. CHENG

Y 2218 Kausen Drive, Suite 100 | Elk Grove | CA | 98758
800-884-1684 | Videophone 916-226-5285 1 TTY 800-700-2320

www.dfeh.ca.gov | eal: contact.canter@idfeh.ca.gov he
Frank Schilling EEOC Number 480-2015-03412C
Chief Executive Officer Case Name Natalie Lambert
UNIREGISTRY, INC Filing Date January 19, 2016
4640 Admiralty Way Floor 5

Marina Del Rey, CA 90292

NOTICE TO COMPLAINANT AND RESPONDENT

This is to advise you that the above-referenced complaint is being dual filed with the
California Department of Fair Employment and Housing (DFEH) by the U.S. Equal
Employment Opportunity Commission (EEOC). The complaint will be filed in
accordance with Califomia Government Code section 12960. This notice constitutes
service pursuant to Government Code section 12962.

The EEOC is responsible for the processing of this complaint and the DFEH will not be
conducting an investigation into this matter. Please contact EEOC directly for any
discussion of the complaint or the investigation.

NOTICE TO COMPLAINANT OF RIGHT TO SUE

This letter is also your Right to Sue notice. This Right to Sue Notice allows you to
file a private lawsuit in State court. According to Government Code section 12965,
subdivision (b), you may bring a civil action under the provisions of the Fair Employment
and Housing Act against the person, employer, labor organization or employment
agency named in the above-referenced complaint. The lawsuit may be filed in a State
of California Superior Court. Government Code section 12965, subdivision (b), provides
that such a civil action must be brought within one year from the date of this notice.
Pursuant to Government Code section 12965, subdivision (d)(1), this one-year period
will be tolled during the pendency of the EEOC's investigation of your complaint. You
should consult an attomey to determine with accuracy the date by which a civil action
must be filed. This right to file a civil action may be waived in the event a settlement

agreement is signed.

Be advised, the DFEH does not retain case records beyond three years after a
complaint is filed.

DFEH-200-02 (07/13)
Case 8:18-cv-01566-JLS-JDE Document 29 Filed 10/24/19 Page 20 of 47 Page ID #:620

EXHIBIT E
Case 8:18-cv-01566-JLS-JDE Document 29 Filed 10/24/19 Page 21 o0f47 Page ID #:621

 

 

 

pen’ Form 212-8 (68) .
: U.S, Equal Employment Opportunity Commission -
TO: Califomia Department Of Falr Employment & Housing Date February 1, 2016
2a on Dive EEOC Charge No. ~
Elk Grove, CA 95758 480-2018-03412
FEPA Charge No.
CHARGE TRANSMITTAL
SUBJECT:
Natalie Lambert v. UNIREGISTRY, ING
Charging Party Respondent
Tranamitied herewith is a charge of employment discrimination initially received by the:
gEOC CL] on __ Sep 25, 2015
Name of FEPA Date of Receipt

[x] Pursuant to the worksharing agreement, this charge is to be initially investigated by the EEOC.

[J Pursuant to the worksharing agreement, this charge is to be initially investigated by the FEPA.

[| The workeharing agreament does not determine which agency Is to initially investigate the charge.
[J EEOC requests a waiver [| FEPA waives

[J No waiver requested C FEPA will investigate the charge initially

Please completa the boltam portion of this form to acknowledge the receiot of the charga
and, where appropriate, to indicate whether the Agancy will initially invesixgata tha charge.

 

 

 

 

‘Typed Name and Title of EEOC or FEPA Official Signature/initials
Rosa MM. Viramontes, District Director LE ze AA
Natalie Lambert We oo unirecigfAv, INC
Charging Party Respondent
TO WHOM IT MAY CONCERN:

[_] This wt acknowadge receipt of the referenced charge and indicate this Agency's intention to inifally investigate the charge.

[_] this wil acknowledge receipt of the referenced charge and indicate this Agency's intention not to initially investigate the charge.

|__| ‘This will acknowledge receipt of the referenced charge and request a waiver of initial investigation by the recehving agency.

[J This wat This will acknowledge recelpt of the referenced charge and indicate this Agency's intention to dismissiclose/not dacket the charge for the

 

 

 

Typed Name and Tite of EEOC or FEPA Official Signaturefinitials
Annmarie Billotti, rector

TO: Los Angeles Distsict Office Date February 1, 2016
255 E. Temple St. 4th Floor EEOC Charge No.
Los Angeles, CA 90012 480-2015-03412

FEPA Change Noe.

 

 

 
Case 8:18-cv-01566-JLS-JDE Document 29 Filed 10/24/19 Page 22 of 47 Page ID #:622

EXHIBIT F
* Case 8:18-cv-01566-JLS-JDE Document 29 Filed 10/24/19 Page 23 0f 47 Page ID #:623

 

EEOC Form 464 14/09} U.S. QUAL EMPLOYMENT OPPORTUNITY COMNSSION

DISMISSAL AND NOTICE OF RIGHTS

To: Natalie Lambert From: Los Angeles District Office
P O Box 4176 255 E. Temple St. 4th Floor
Boynton Beach, FL 33424

 

Los Angeles, CA 90012

 

| On behaif of person(s) aggrieved whose identity Is
CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No. EEOC Representative . Telephone No.
John H. Sohn,
480-2015-03412 Intake Supervisor (213) 894-1090

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:

The facts alleged in the charge fail lo state a claim under any of the slatules enforced by the EEOC.
Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs fess than the required number of amployees or Is not otherwise covered by the statutes.

Your charge was nol timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
discrimination to file your charge

BOOOQ

The EEOC issues the following determination: Based upon its investigation, the EEOC ts unable to conclude that the
information obtained establishes violations of the statules, This does nol certify that the respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

 

The EEOC has adopted the findings of the state or local fair employment practices agency that Investigated this charge.

Wo

Other (briefly state)

- NOTICE OF SUIT RIGHTS -

(See the additional information allached to this form.)

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination In Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right io sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state courl within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)

before you file sult may not be collectible.
On behalf of the Commission
Ae. sa
a aus Ahi /¢
7

Enclosures(s) Rosé i M. Viramontes, (Date Mailed}
District Director
oc:

 

 

Frank Schilling

Chief Executive Officer

UNIREGISTRY, INC ta & ae
4640 Admiralty Way Floor § EXMIBIT — DEFY
Marina Del Rey, CA 90292 CARN Od

CONSISTING OF [ PAGES
DATE 36 ~f&7- ge)
BEHMKE REPORTING AND VIDEO SERVICES, INC.

 
Case 8:18-cv-01566-JLS-JDE Document 29 Filed 10/24/19 Page 24 of 47 Page ID #:624

EXHIBIT G
Case 8:18-cv-01566-JLS-JDE Document 29 Filed 10/24/19 Page 25 of 47 Page ID #:625

.

(

02-24-16 ee

Equal Employment Opportunity Commission
Attention: John H. Sohn

255 East Temple Street

4th Floor

3/10/15

Los Angeles, CA 90012
EEOC Charge Number - 480-2015-03412

Dear John:

Per our conversation on February, 24th, 2016, enclosed is additional information and evidence
relating to my charges of discriminaton while employed with Uniregistry.

Please feel free to reach out to me with any additional questions.

Thanks.

   

Natalie Lambert
561.292.8687 or 561.292.8689

RECEIVED

WAR 23 2016

EEOC LADO
INTAKE
Case 8:18-cv-01566-JLS-JDE Document 29 Filed 10/24/19 Page 26 of 47 Page ID #:626

| | KeRet BAC

 

foraQarn
ie __ id
! tacation: BCTK
Device ID; “BICO3
Iransact ion: 870131 734524
Tracing FS |
0 ( tralian 2Day AH.
_ | . : | se509951454 = 1.3 1B (8) aa
1S 254 G5 \ 4 Gu . —ectaiest Value
. . “Higment <.tcotal: v3.50
Shipped On - alis | b : Total Deas $93.50
wii Tey seg oT GEL

HESeeGt bee ees ;

Gn 3 Stans for — |
Kot on Size BERS
at ® (OD VLG Mw “feucnhneroen-e fort

Visit us at: ferex.cus
ur call Lad tehd

March 15, 2016 2:43.01 “* —)

 

eorepeiees E OLISTER eteeesezes
Tell us how we're doing
& receive a discount on .our next order!
fedex.com/welisten or 800-398-02.12
' Receant ton Code: oo.

£46 Thank you $44

pene tee ef

 
{

9 Page 27 of 47 Page

ee

EY 10/24/1

Ep

iP sc OML SSE Docume

Cc

 

securing
Supaeapexay Suypjeaphzag

    
 

 

Case 8:18-

EE peptaozd pue pezoje e1@ spz0DeT 8, LaLy ‘sUuCZ swt, uzeqjeeq Bupen spresex

* En
203 Petzenh wey LyLy
Case 8:18-cv-01566-JLS-JDE Document 29 Filed 10/24/19 Page 28 of 47 Page ID #:628

EXHIBIT H
“ Case 8:18-cv-01566-JLS-JDE Document 29 Filed 10/24/19 Page 29 of 47 Page ID #:629

SCOTT
WAG N E R EMPLOYMENT « CIVIL RIGHTS * HEALTHCARE

AND ASSOCIATES, PA www.scottwagnerfaw.com

 

 

 

Sender E-Mail: |. Wagmerdacotwagnerlaw cam

 

March 23, 2017

VIA.U.S, MAIL & FACSIMILE: (213) 894-1118
Ms. Patricia Kane

Equal Employment Opportunity Commission
255 E Temple Street, 4" Floor
Los Angeles, CA 90012

Re: Lambert, Natalie vs. Uniregistry
EEOC Charge No.: 213-894-6573
Our File No.: 16526

Dear Investigator Kane,

Our firm has the pleasure of representing Ms. Natalie Lambert regarding the above referenced
matter. We request that all future communications be directed to our office.

 

Sincerely,

LINDSEY WAGNER

LWies
tT (56] )653-0008 200 8. Central Blvd. Ste. 104A
F:(561)653-0020 Jupiter, Florida 33458

TF: (877)907-2688 Additional office in West Palm Beach
 

ase 8:18-cv-01566-JLS-JDE Document 29 Filed 10/24/19 Page 30 0f 47 Page ID #:630

 

 

Pp. |
% & & Communication Result Report ( Mar. 23. 2017 1:50PM) x « ¢
3}
Date/Time: Mar. 23. 2017 1:49PM ee
File Page
No. Mode Destination Pg (s) Result Not Sent
5537 Memory TX 12138941118 | oe.

 

 

5. CA EE in

Rb a

© @Freor

 

 

 

to
. iy Hang up or Line fail E. 2) Busy
—. 3) Wo answer . . E. 4} No facsimile connection
EL. 5} Exceeded max. E~mail size E. 6} Destination does not support IP Fax
ANO AMIDCIATER, BA, Ise. comtigag seri aw.cout .
Mt
Récrets 28, 27 1
VEAL MAD & BA eaeiy Bs (289) 804-1816
i
2558 Teapie Ram, 6 Flor
Bea Angeics, CA 5002
en
Charge No: 213.094.4573
Our Pile Bos 16526
Dew Ievesigans: Rese,
Gur Gena teas Ge Cs Rs. Meee Lambert the chove webpemeed
camer, Weg sat ht Gots cnarntestans bo ducraed soot ellen
=.
pamnesy waracm,
 peeernenes SE. Coane ted. JOHN
te ORG ane Aditionatefiicn vs Vind Pela toads

 
Case 8:18-cv-01566-JLS-JDE Document 29 Filed 10/24/19 Page 31o0f47 Page ID #:631

EXHIBIT I
“Case 8:18-cv-01566-JLS-JDE Document 29 Filed 10/24/19 Page 32 of 47 Page ID #:632

—t\ SCOTT
g 7B WAG N E R EMPLOYMENT? CIVIL RIGHTS « HEALTHCARE

Sw AND ASSOCIATES, PA www.scottwagnertaw.com
a ,PA.

 

 

 

 

Sender F-Mail: |. Wagner@scottwagnerlaw.com

March 31, 2017

VIA U.S. MAIL
Ms. Patricia Kane

Equal Employment Opportunity Commission
255 E Temple Street, 4" Floor
Los Angeles, CA 90012

Re: Lambert, Natalie vs. Uniregistry

EEOC Charge No.: 213-894-6573

Our File No.: 16526
Dear Investigator Kane,
Our firm has the pleasure of representing Ms. Natalie Lambert regarding the above referenced
matter. Pursuant to your previous conversation with Ms. Lambert regarding re-evaluating her
Charge, please see the attached documentation.
Please let me know if you have any questions.

Sincerely,

LINDSEY WAGNER
LW:es

 

T: (561 653-0008 250 S. Central Blvd. Ste. 104A
F:(56 11653-0020 hiner Fierids 93458
Case 8:18-cv-01566-JLS-JDE Document 29 Filed 10/24/19 Page 33 of 47 Page ID #:633

EXHIBIT J
Case 8:18-cv-01566-JLS-JDE Document 29 Filed 10/24/19 Page 34 o0f 47 Page ID #:634

U.S. EQUAL LOYMENT orronrunrry Wanssion

 

Los Angeles District Office
285 E. Temple Siget, 4° Floor
Los Angeles, CA 90012
(213) 694-1000
TTY (213) 894-1121
FAX (213) 894-1118
Natalie Lambert Charging Party
P.O. Box 4176
Boynton Beach, FL 33424
Uniregistry, Inc. . Respondent
4640 Admiralty Way Floor 5

Marina Del Rey, CA 90292
ATIN: Frank Schilling, Chief Executive Officer

NOTICE OF INTENT TO RECONSIDER
Pursuant to 29 CFR 1601.21 of the Commission’s Procedural Regulations which reads in part:
_ The Commission may, however, on its own initiative, reconsider its decision

or the determination of any of its designated officers who have authority to

issue Letters of Determination.
Accordingly, I intend to rescind the Dismissal Right to Sue issued on February 1, 2016 for
charge 480-2015-03412. Therefore, this notice vacates that Dismissal and revokes the Notice of
Right to Sue issued on EEOC Charge No. 480-2015-03421 issued on February 1, 2016 in order
to continue the processing of the charge.

If you have any questions regarding this letter please contact Patricia Kane, Enforcement
Manager at (213) 894-1021.

On behalf of the Commission,

     

Rosa M. Viramontes, District Directoy_-
Los Angeles District Office

 

Soa
Date

Ce: Scott Wagner and Associates
250 §. Central Blvd. Ste. 104 A
Jupiter, FL 33458
Atin: Lindsey, Wagner, Attorney
Case 8:18-cv-01566-JLS-JDE Document 29 Filed 10/24/19 Page 35 o0f47 Page ID #:635

EXHIBIT K
Case 8:18-cv-01566-JLS-JDE Document 29 Filed 10/24/19 Page 36 of 47 Page ID #:636

<jpd:sepisuoosy 0} JU9}U] JO SHON ZI ¥EO-STOZ-O8F>

 

AOS JO0d MMM Gah

AOS JOa0 DM IOGOISS ouIjanDe] jrewg

STTT-v6s8 (€TZ) xe4 | 0670-768 (ETZ) JL

ZTONG VO ‘sajasuy so} | 400}4 yh “IS Bjdwiel Ise3 SSz
uoissiwiwo3 Ajunwioddg JuawAgjdwy jenb3 ‘sn
JOTEBIISSAY| jesapa4

wagon, ouponton,,

*12Wa Siy Jo ydiaja1 Wi4YyUOd aseaj”

*LT02 ‘Sz Aing goD Aq puodsa: e apiaoid aseajd “smaljsaqu! auoyd

JONPUOd 0} Posu JYyZIwW 39M UOSed! SIU} JO} pue ‘eale SajaZuy SO} Sy] Ul JOU sue SjeNplAIpUl asay} JO SwOS
}ey} Buipueysuapun Aw $j! ‘uoNesiaauod suoud Jno uo paseg ~yNoOY T Inoge aye} AyjeNnsn SmalAsaqy|
*SMAIAIBIUI BSB} JONPUOd 0} Swi) Pue dep Jsaq ay} MOU BW Jo] aSea|d ‘Buljayey ‘Uspusssay epuewiy
pue (OOD ‘UDIAGINE WBA fsajes Jo JOPaIIC ‘SIOUIJIARd YUCIY :S|ENPIAIPUI BUIMO]JOJ SY] UYM SMalAJaluUl
BINPays O} 3y!] Pjnom | ‘asoWWsYyUN, “AUsiZaUN “SA aque] ayeIeN Buipsesas TOT ‘Gz AeW

UO PaUsis Japisuodsy O} JUdIU] JO Bd1JON payse}je ou] vas aseajd ‘uONesJaAUOD SUOY INO O} JUeNsIN,

ZTVEO-STOZ-O8r Bdueyd 3033 sWealqns
KWODALS[SIMUNMRISNENaG> WOs Al sisaNUNGYISNej AI, «O]
WY €0:0T 2702 ‘st Aine ‘Aepsany :jUasg

YVGOISA INIMINDIVT swe,

 
 

pal PGP any19 Page 37 of 47 Page ID #:637
Sent: Monday, July 24, 2017 3: 36 PM /

To: JACQUELINE ESCOBAR <JACQUELINE {
Subject: EEOC Charge 480-2015-03412 - Lambert v. Uniregistry

 

Dear Ms. Escobar,

Our firm is representing Uniregistry, Inc. with regard to with Notice of Intent to Reconsider the above-
referenced charge apparently filed by Natalie Lambert. Uniregistry was not served with Ms. Lambert’s charg
the dismissal, the right to sue (referenced in the Notice of Intent to Reconsider) or any other documents
relating to her claim, aside from the Notice of Intent to Reconsider. We would appreciate your forwarding tl
charge, dismissal, right to sue, and any other documents relevant to the claim so that we can better
understand what Ms. Lambert may be alleging and to fully defend against be better prepared to defend
against it. Once we have those documents, we can move forward with your request for interviews.

Separately, | would also like to speak to you at your convenience about the Commission's decision to reopen the char;
more than a year after dismissing it. While Uniregistry has every intention of working cooperatively with the EEOC, th
lack of notice and subsequent delay gives rise to statute of limitations and due process concerns.

| look forward to hearing from you.

Lori Ocheltree

 

  

 

  

Pea AOltT falcii ese RM SlTS|

Lori Ocheltree

Partner

Duane Morris LLP P: +1 415 957 3294

Spee tow Suite 2200 F: +1 415 65t 8534
et Plaza, Suite C: +1 415 505 4635

San Francisco, CA 94105-1127
E-MAIL | BIO | VCARD

 

 

 

 

From: JACQUELINE ESCOBAR
Sent: Tuesday, July 18, 2017 10:03 AM

To: ‘bretfausett@uniregistry.com' <bretfausett @uniregistry.com>
Subject: EEOC Charge 480-2015-03412

Pursuant to our phone conversation, please see the attached Notice of Intent to Reconsider signed on
May 25, 2017 regarding Natalie Lambert vs. Uniregistry. Furthermore, | would like to schedule
interviews with the following individuals: Frank Pavilinois, Director of Sales; Vern Juravich, COO; and
Amanda Fessenden, Marketing. Please let me know the best date and time to conduct these interviews.
Interviews usually take about 1 hour. Based on our phone conversation, it’s my understanding that
 

AOS’ 2000 VAMM CoM

AOS JOIID1EGOISe SuUljandoe! plewy

STTT-v6s (€TZ) xey | O6Z0-768 (ETZ) IAL

ZTO0G VO ‘Sajasuy SO7 | J00]4 yh “1S ajdwial isey SSZ

 

 

 

 

ec

Oo

| 5 uolssimmuwos Ajiunuoddg juawAojdwg jenb3 “sn
A JOJeSsSaau| jesapay
Lu
v)
8 “l@wis SIU} Jo ydiada1 WiJU0? aseajg

18-cv

"£102 ‘Sz Aint go> Aq puodsaz e apiaoid aseajg “smaifuaqul auoyd
0D 0} posdu IYBiw am UOSBad SI} JO} pue “ease Sajaduy So] 9y} U! JOU |e SJENPIAIPU! asayl JO aWos

Bo
    

WEWNEESCOBARS IDE Document.29. Filed 10/24/19 Page 39 of 47_ Page ID #630

From: Ocheltree, Lorraine P. <LPOcheltree@duanemorris.com>
Sent: Wednesday, July 26, 2017 3:20 PM

To: JACQUELINE ESCOBAR

Subject: RE: EEOC Charge 480-2015-03412 - Lambert v. Uniregistry
Follow Up Flag: Follow up

Flag Status: Flagged

Thank you for your reply. | look forward to receiving the documents.

Lori Ocheltree

 

7 =

vanes duanemoris.com

 

 
   

Lor Ocheitree
Partner

Ouane Moris LLP

Spear Tower

One Market Plaza, Suite 2200
San Francisco, CA 84105-1127

E MAIL [BIG [ VCARD

P: +1 415 957 3234
F: +1 415 651 8534
G. +1 418 595 4635

 

 

 

From: JACQUELINE ESCOBAR [mailta:JACQUELINE. ESCOBAR@EEOC.GOV]
Sent: Wednesday, July 26, 2017 3:12 PM

To: Ocheltree, Lorraine P. <LPOcheltree@duanemorris.com>

Subject: RE: EEOC Charge 480-2015-03412 - Lambert v. Uniregistry

 

Should you have any questions regarding the Commission's decision to reopen the charge more than a year after
dismissing it, you may contact Patricia Kane, EEEOC Enforcement Manager at (213) 894-1021. Please make sure you
have the EEOC Charge No. and the name of the Company in hand. | will be emailing you the documents requested in th
coming days.

Best,
Jacqueline

Federal Investigator

U.S. Equal Employment Opportunity Commission

255 East Temple St., 4" Floor | Los Angeles, CA 90012
Tel (213) 894-0290 | Fax (2 3) 894-1118

 

Web WWW.ee0C.2OV
ment 29 Filed 10/24/19 Page 40 of 47 Page ID #:640

SEQb SES SIP I+"
vESB 1S9 Sib t+ J
bECE 256 Sib bt od

£24 1-SO1 6 YO ‘OUSIoUBIg UL
00ZZ SINS ‘BzZBig }eYIBY Ou)
JMO) seed

dT) Su0y even

J@ULB
GO.NJBYIO LO

 

WOO SLU OLIBUBD DY AAMAA

 

 

ie

“‘puayaam JnoA Aofua pue noA yueyL ‘auey “sy YW yeads | Jaye NOA 0} y9eqG 393

"|]2M Se J194) Buipsesas (paAojdwia [13S ase Ady jl) SASSaUTIM JU UM YI9YI 0} 3

qj.) ‘@s1no0d JO ‘uoNdo Jaqjaq e aq Aew Jaquiaydas ‘yyUOW ay) Jo pua ayy YBnosy} Ajjiqejleae pay] aAey | ‘SMalAUE
jf paaczosd am | ‘passasppe aq pnoys yey) sanssi ssac0id anp/uoneyul) jo aynyeys ae aay) se adejd sae} UOISSN:
0 3ey} Jaye [JUN SMalAuajU! BY} YO 1nd 03 ay!) PjnOM| ‘auUey ‘Sy YIM YeEads 03 AJ] [JIM UBY) PUe Y9aM IX9U WAU] Ma!

S

Case 8:18-cv-01566-JL

 

 

}S4ly SJUBWINIOP 3y} MaIAal O} PaUeM | Se JA QULY “sy 0} UdYOds JOU aAeY |

"SJUSLUNDOP asay} 10) NOA yuUl

‘guyanboe,

Ansideouun ‘A Waquey - ZTVEO-STOZ-O8P ad12YD 9033 °3y *290fe
J INTINOVI> YWSODS3 INITINDDvr

Nd 6T:€ ZTOZ ‘TT isndny ‘Aepisy 2a

 
 

From: Ocheltree, Lorraine P. <LPOcheltree@duanemorris.com>

Sent: Monday, November 06, 2017 11:48 AM
To: JACQUELINE ESCOBAR
Subject: RE: EEOC Charge 480-2015-03412

I'm already working on it. Will let you know when | know.

 

 

Lori Ocheitree

Partner

Dusne Morris LLP Ps 41 419 957 3234
Spear F: +1 415 651 6534
One Market Plaza, Suite 2200 CG: +1 415 595 4635
San Francisco, CA 94105-1127

E-MAIL | 810 | VCARD

 

 

 

 

From: JACQUELINE ESCOBAR [mailto JACQUELINE. ESCOBAR@EEOC.GOV]
Sent: Monday, November 6, 2017 10:39 AM

To: Ocheltree, Lorraine P. <LPOcheltree@duanemorris.com>

Subject: RE: EEOC Charge 480-2015-03412

Provide me with alternative dates by COB Friday, November 10, 2017.
Respectfully,
Jacqueline

Secgdline Céeobar

Federal Investigator

U.S. Equal Employment Opportunity Commission

255 East Temple St., 4" Floor | Los Angeles, CA 90012
Tel (213) 894-0290 | Fax (213} 894-1118

 

Web www.eeoc. gov

 
Case 8:18-cv-01566-JLS-JDE Document 29 Filed 10/24/19 Page 42 of 47 Page ID #:642

%

   

JACQUELINE ESCOBAR _

From: Ocheltree, Lorraine P. <LPOcheltree@duanemorris.com>
Sent: Monday, November 06, 2017 10:38 AM

To: JACQUELINE ESCOBAR

Subject: RE: EEOC Charge 480-2015-03412

Too bad but | understand. The rest of that week does not work for Vern and |, but we will try to come up with an
alternate date or dates that work around your schedule.

Lori

 

 

Ee]

    

Einu coats Sy. 1378508] fe SMESESI SN

Lor! Ocheltree
Partner

| Ouane Morris LLP
ed pote
One Market Plaza, Suite 2200 C: 41 445 595 4635
San Francisco, CA 94105-1127 .

 

 

E-MAL. | 410 | VCARD

 

From: JACQUELINE ESCOBAR [mailtoJACQUELINE.ESCOBAR@EEOC.GOV]

Sent: Monday, Novernber 6, 2017 9:18 AM

To: Ocheltree, Lorraine P. <LPOcheltree@duanemorris.com>

Subject: RE: EEOC Charge 480-2015-03412 g

 

| am not in the office Monday's or Thursday's. | am available Tue, Wed or Friday anytime between 7Jamt .Opm (pacific
time).

Seepieline Céecbar

Federal Investigator

U.S. Equal Employment Opportunity Commission
255 East Temple St., 4" Floor | Los Angeles, CA 90012
Tel (213) 894-0290 | Fax (213) 894-1118

Email jacqueline escobar@eeoc,gov

Web www.eeoc.gov

 
Case 8:18-cv-01566-JLS-JDE Document 29 Filed 10/24/19 Page 43 of 47 Page ID #:643

 

JACQUELINE ESCOBAR

From: Ocheltree, Lorraine P. <LPOcheltree@duanemorris.com>
Sent: Friday, November 10, 2017 3:36 PM

To: JACQUELINE ESCOBAR

Subject: Re: EEOC Charge 480-2015-03412

Ms. Escobar,

You asked me to get back to you today. I have reached out to Mr. Jurovich for alternate dates for an interview
but have not heard back yet. J will let you know when ! hear from him.

Lori Ocheltree
Sent from my iPhone
On Nov 6, 2017, at 10:39 AM, JACQUELINE ESCOBAR <JACQUELINE.ESCOBAR@EEOC.GOV> wrote:

Provide me with alternative dates by COB Friday, November 10, 2017.
Respectfully,

Jacqueline

Susueline Ctsobare

Federal Investigator

U.S. Equal Employment Opportunity Commission

255 East Temple St., 4" Floor | Los Angeles, CA 90012
Tel (213) 894-0290 [ Fax (213) 894-1118

Email jacqueline.escobar@eeoc.gov

Web www.eeoc.gov

<nagoOOE fog>

From: Ocheltree, Lorraine P. [mailto:POcheltree@duanemorris.com]

Sent: Monday, November 06, 2017 10:38 AM
To: JACQUELINE ESCOBAR <JACQUELINE.ESCOBAR@EEOC.GOV>
Subject: RE: EEOC Charge 480-2015-03412

 

Too bad but | understand. The rest of that week does not work for Vern and |, but we will try to come
up with an alternate date or dates that work around your schedule.

Lov
Case 8:18-cv-01566-JLS-JDE Document 29 Filed 10/24/19 Page 44 0f 47 Page ID #:644

¢
aa

 

<image002.png>

   

Saree ESC E Ot ARRAE SSE GS SPEEESEE

Lori Ocheltree

 

San Francisco, CA 94105-1127

‘
i

Croce Tower LP P: +1 419957 9234 | From: JACQUELINE ESCOBAR
One Market Plaza, Suite 2200 Fi +1 415 651 6534 | [mailto:JACQUELINE.ESCOBAR@EEOC.GOV

 

E-MAIL [BIO | VCARD

G: +1 445 595 4635
Sent: Monday, November 27, 2017 9:53 AM

 

 

To: Ocheltree, Lorraine P. <LPOcheltree@duanemorris.com>
Subject: RE: EEOC Charge 480-2015-03412

fs. Ocheltree,

Thank you for your immediate response. The date and time work for me. What number should | dial? Or
will you be calling in?

Ssqueline Cieobar

Federal investigator

U.S. Equal Employment Opportunity Commission

255 East Temple St., 4" Floor | Los Angeles, CA 90012
Tel (213) 894-0290 | Fax (213) 894-1118

Email jacqueline.escobar@eeoc.gov

Web www.eeoc.pov

magoOO5 fog>

From: Ocheltree, Lorraine P. [mailto:LPOcheltree@duanemorris.com]
Sent: Monday, November 27, 2017 9:49 AM

To: JACQUELINE ESCOBAR JACQUELINE. ESCOBAR@EEOC.GOV>
Subject: RE: EEOC Charge 480-2015-03412

 

Gear Ms. Escobar,

Both Mr. Jurovich and | are available for his interview on the afternoon of Wednesday, December 20,
2017, preferably after 2:00 p.m. Please advise at your earliest convenience whether that date and time

work for you.

Lori Ocheltree

 

<image002.png>

 

 Lort Oeheltres

Pariner

~ Ouane Morris LLP
| Spear Tower

+ One Market Plaza, Suite 2200
| San Francisco, CA 94105-1127
EMAL (| BO [ VCARD

BP: + ¢ 415 O87 3234
F: +1 415 681 854
G: +1 415 605 4636

 

 

From: JACQUELINE ESCOBAR

[mailto JACQUELINE ESCOBAR@EEOC.GOV)
Sent: Monday, November 27, 2017 8:10 AM

To: Ocheltree, Lorraine P. <LPOcheltree@duanemorris.com>
Subject: RE: EEOC Charge 480-2015-03412

 
AOS D090

AOS JOd0@)1EGOISe oul)

SIT T-v68 (TZ) xed | 0620-168

ZT006 V9 ‘sajasuy $07 | 400/45 wh “IS ajdt
BIO 3913SIC

uolssiwwio? Ayunyoddyo juawAojdu

 

Jeqons

SUI[IaP SsaUTM BY) Jey} Sayou Aw UO Y Indu! ysNf IM | JasUNOD Jad JAepiye ay} UTIs 0} BUQap Aew

ZT vEO-STOZ-08b esueyD 3033
<WOD'SLJOWSUENPDIa/}aYIOd]> ‘q BUIeIIOF ‘a

WY 8€:0T 8TOz ‘Ez Avenuer ‘Al

[AO9'D033OUVEOISI INITINODVr-oylew] YWwEOIS3 JNITI

 

Cade eas-ev01566-I1S-JOKPocUmEN 29 Filed 10/24/19 Page 45 o0f47 Page ID #:645
Case 8:18-cv-01566-JLS-JDE Document 29 Filed 10/24/19 Page 46 of 47 Page ID #:646

EXHIBIT L
Case 8:18-cv-01566-JLS-JDE Document 29 Filed 10/24/19 Page 47 of 47 Page ID #:647

 

 

 

 

EEOC Fom 160 (14/16) vs Qua EMPLOYMENT OPPORTUNITY coulfidbion
DISMISSAL AND NOTICE OF RIGHTS ~
To: Natalie Lambert From: Loe Angeles District Office
P O Box 4176 255 E. Temple St. 4th Floor ~
Boynton Beach, FL. 33424 Los Angeles, CA 90012
[| On behalf of parson(s) aggrieved whose identity ls
CONFIDENTIAL (29 GFR §1601.7/a)) _
EEOC Charge No. | EEOG Representative Telephone No.
Jacqueline Escobar, .
480-2015-03412 Investigator (213) 894-1000

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a clalm under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of amployees or is nat otharwise covered by the statutes.
Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the allaged

discrimination to fila your charge

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that tha
information obtained establishes violations of the statutes. This does not certify that the responderd fs in complilance with
the statutes. No finding is mada as to any other issues that might be construed as having been ralsed by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that Investigated this charge.

UO ROOUU

Other (briefly stata)

- NOTICE OF SUIT RIGHTS -
(See the additional information attached to this form.)

Titie Vi, the Americans with Digabllities Act, the Genetic Information Nondiecrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
Yau may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your recelpt of this notice; or your right to sue based on this charge will ba
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (8 years for willful hoa of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 yi are
before you file sult may not be collectible.

— CB Lar hl A-Wlé

 

 

 

Enclosures(s) Rosa M. Virafnontes, f (Date Mailed)
Distei ector
oo Stacey Judah, Paralegal Lori Ocheitree, Esq.
Scott Wagner and Associates, P.A. Duane Morris, LLP
250 S. Central Bivd. #104A Spear Tower
Jupiter, FL. 93458 One Market Plaza, Suite 2200

San Francleco, CA 94105-1127
